Citation Nr: 0816469	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-28 625A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
scarring of the left knee.

2.  Entitlement to service connection for heart disease, 
secondary to the service connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1966 to March 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).


FINDINGS OF FACT

1.  The veteran's degenerative joint disease is not related 
to his in-service shell fragment wound; residuals of the 
shell fragment wound are limited to a scar that is not deep 
and that does not result in any functional impairment.  

2.  The veteran's service connected PTSD aggravated his 
coronary artery disease.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residual of shell fragment wound have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.118, 
Diagnostic Code 7805-5262 (2007).

2.  Coronary artery disease is aggravated by service-
connected PTSD.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.310 (effective prior to and 
after October 10, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In this decision, the Board grants service connection for 
coronary artery disease, which represents a complete grants 
of the benefits sought on appeal.  Thus, no discussion of 
VA's duties to notify and assist is required for this claim.  

As for the increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  

In February 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing notice of what the 
evidence needed to demonstrate, of his and VA's respective 
duties in obtaining evidence, and of the types of relevant 
evidence that he should provide or ask the VA to obtain for 
the claim for an increased rating.  The Board notes that the 
veteran was not specifically informed to submit medical or 
lay evidence demonstrating the effect a worsening of his knee 
disability has on his employment and daily life.  The Board 
finds that no prejudice resulted, however, because the 
veteran was told to submit any evidence, to include his own 
statement, "describing his symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by [his] disability," which would include 
any impact on the veteran's employment and daily life.  

The specific rating criteria for evaluating the residuals of 
shell fragment wound and how (based on what symptomatology) 
each rating percentage is assigned were provided to the 
veteran in the August 2005 Statement of the Case.  Although 
the veteran was not sent an independent letter providing 
notice of this information, the records indicates that no 
prejudice resulted as the veteran had ample time to submit 
evidence and was able to effectively participate extensively 
in the appeals process, and the evidence indicates that the 
veteran was fully aware of what was necessary to substantiate 
this claim.  The Board notes that the veteran was not 
provided with notice of the effective date and disability 
rating regulations.  The Board finds that no prejudice 
results, however, because the veteran was able to participate 
effectively in the appeal process, had ample time to submit 
evidence, and there does not appear to be any outstanding 
relevant evidence that would affect the veteran's claim.  VA 
has also done everything reasonably possible to assist the 
veteran with respect to this claim, such as obtaining medical 
records and providing medical examinations.  Consequently, 
the Board finds that the increased rating claim is ready for 
adjudication.  

Increased Rating

For historical purposes, it is noted that service connection 
was established for residuals of shell fragment wound to the 
left knee by the RO in a February 2003 decision.  A 10 
percent disability evaluation was assigned based on a review 
of the relevant contemporaneous evidence of record.  The 
decision indicates that the service connected residual 
disability was limited to scarring; the veteran's 
degenerative joint disease was specifically found to be 
unrelated to the shell fragment wound and there was no 
evidence of muscle injury.  Additionally, although the 
veteran was initially found to have retained foreign bodies, 
it was subsequently determined that there were no foreign 
bodies secondary to the shell fragment wound; the foreign 
bodies seen on X-ray were secondary to an unrelated surgery.  

The veteran's shell fragment wound is currently rated under 
Diagnostic Code (DC) 7805-5262 as analogous to "malunion of 
the tibia and fibula with slight knee disability."  The 
veteran contends that a higher rating is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  While the veteran's entire history 
is reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A relatively 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

A June 2003 VA examination record reports the veteran's 
history of in-service shell fragment wound to the left knee, 
with no removal of any foreign bodies.  The veteran reported 
that he had daily left knee pain, stiffness, swelling, heat, 
redness, instability, fatigability, and lack of endurance.  
He also reported having flare-ups at least three times a 
week, subsequent to excessive walking, standing, or sitting.  
Physical examination indicated that the veteran had painful 
motion, crepitus, and popping, but there was no objective 
evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding.  
The knee was stable and the veteran was able to fully extend 
and to flex to 94 degrees before motion became painful.  X-
ray images showed surgical clips medially from previous 
operative procedure; mild arthritic change; and fusion of the 
fibular head and possible tibia presumably due to previous 
trauma.  The examiner disagreed with the X-ray findings of 
"surgical clips" noting that the veteran denied a history 
of knee surgery, and opined that the "metallic surgical 
clips" were actually retained shell fragments.  

The examiner reported that there was no history of muscle 
damage residuals and no evidence of neurological deficit, 
atrophy, tissue loss, adhesions, tendon damage, or bone or 
nerve damage from the shell.  The veteran did have multiple, 
small (approximately 1 centimeter) well-healed scars, 
however, including on the left knee.  The examiner noted that 
the scars were non-tender, non-adherent, and smooth, with no 
ulceration, skin breakdown, elevation, depression, underlying 
tissue loss, inflammation, edema, discoloration, or keloid 
formation.  The examiner reported that the scars resulted in 
"minimal disfigurement" with no limitation of function.  
The examiner also diagnosed the veteran with degenerative 
joint disease to bilateral knees, which he stated was "not 
likely related to the shell fragment wounds but probably 
secondary to the aging process."  

Another VA examination was conducted in March 2004.  The 
examination record indicates that the veteran had a scar on 
the left knee, which measured 1 centimeter by 0.25 
centimeter.  The scar was superficial, stable, smooth, 
nonadherent to underlying tissue, and pain-free, and it was 
not depressed or elevated.  Additionally, there was no 
inflammation, ulceration, breakdown, edema, or keloid 
formation, induration, or inflexibility.  The examiner stated 
that the scar resulted in minimal disfigurement but no 
limitation of motion or other limitation of function and 
assessed the veteran with status post shrapnel fragment wound 
scar with no loss of function.  Based on physical evaluation, 
the examiner also diagnosed the veteran with moderately 
severe degenerative arthritis of both knees with decreased 
range of motion and decreased function.  

A third VA examination was conducted in July 2005.  The 
record reports that the veteran had a "small" scar on the 
knee that measured 5 centimeters by 0.25 centimeters.  The 
record also notes the examiner's finding that the veteran had 
a surgical clip, rather than a retained shell fragment, in 
the left knee as a result of a vein graft harvest.  The 
examiner diagnosed the veteran with degenerative joint 
disease and status-post shell fragment wound to the left knee 
with no evidence of retained foreign body.  

Based on the evidence of record, the Board finds that a 
higher rating is not warranted under DC 5262.  DC 5262 
provides a 20 percent rating for malunion of the tibia and 
fibula with moderate knee disability.  Although the evidence 
indicates that the veteran has painful and limited range of 
motion, stiffness, weakness, and lack of endurance, these 
findings have been linked to the veteran's degenerative joint 
disease rather than the shell fragment wound.  The only 
condition linked to the shell fragment wound is the scar, 
which the medical evidence consistently indicates results in 
no functional impairment.  Consequently, based on the lack of 
evidence of a functional impairment secondary to the scar, a 
higher rating is not warranted under DC 5262.

A higher rating is also not available by rating the shell 
fragment wound under the rating criteria for scars.  DC 7801 
provides ratings in excess of 10 percent for scars other than 
head, face, or neck, that are deep or that cause limited 
motion and that cover an area exceeding 12 square inches (77 
square centimeters).  The evidence indicates that the scar is 
not deep, does not result in limited motion, and does not 
affect an area greater than 77 square centimeters, however.  
As the evidence does not indicate that any other diagnostic 
code is applicable, the veteran's claim for an increased 
rating for shell fragment wound to the left knee must be 
denied.  

Service connection

The veteran contends that he is eligible for service 
connection for coronary artery disease because it was caused 
or aggravated by his service connected PTSD.  Service 
connection may be granted for disability shown to be 
proximately due to, or the result of, a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995). 

Moreover, recently (effective October 10, 2006) 38 C.F.R. § 
3.310 was revised in order to more thoroughly reflect the 
holding in Allen, that secondary service connection is 
available for chronic aggravation of a nonservice-connected 
disorder.  Under the revised section 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service-connected.  In reaching this determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice- 
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

Generally, when a law or regulation changes during a pending 
appeal, the Board considers both the old and new regulation.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).  The record reflects 
that the RO has not provided the veteran with notice of the 
revised regulations described above because the case was 
transferred to the Board prior to the change in regulation.  
Nevertheless, the Board is granting the veteran's claim, 
based on the old regulation, in effect at the time of the 
claim and rating decision; thus, the Board's failure to 
remand the matter to the agency of original jurisdiction for 
the purpose of notifying the veteran of the new regulation 
results in harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The evidence of record indicates that the veteran has been 
diagnosed with coronary artery disease.  See, e.g., March 
2004 VA examination record.  In August 2004, a private 
physician submitted a statement reporting his opinion that 
the veteran had chronic angina pectoris that was aggravated 
by stress.  See August 2004 Olinde statement.  In January 
2005, another private physician submitted a statement 
reporting that he had treated the veteran for heart problems 
and that he believed the heart problems were "at least as 
likely as not caused by his stress from PTSD."  See January 
2005 Barnes statement.  

A VA examination was conducted in July 2005.  The examination 
record summarizes the veteran's medical history, as it 
pertains to the heart, noting the veteran's past history of a 
coronary artery bypass graft surgery and cardiac ablation and 
past diagnoses of coronary artery disease and essential 
hypertension.  After examination and review of the record, 
the VA examiner diagnosed the veteran with coronary artery 
disease, essential hypertension, hyperlipidemia, obesity, 
status-post coronary artery bypass graft, and status-post 
cardiac ablation.  The examiner noted that the veteran had 
multiple risk factors for coronary artery disease, namely 
hyperlipidemia, essential hypertension, obesity, and age over 
50 years, and he opined that the veteran's PTSD, at most, 
would be a minor, insignificant contributing factor to the 
development or aggravation of coronary artery disease.

The Board finds that service connection is warranted based on 
the evidence that the veteran's service connected PTSD has 
aggravated his coronary artery disease.  Although the degree 
to which the PTSD has aggravated the coronary artery disease 
has been characterized as "insignificant" and "minor," 
there is still some degree of additional disability resulting 
from aggravation by the PTSD, which is all that is required 
by 38 U.S.C.A. § 3.310 and Allen.  To this extent, the appeal 
is allowed.  In so concluding, the Board does not believe 
that it is its responsibility to assign a specific disability 
rating.  That is the responsibility of the agency of original 
jurisdiction, which may use the evidence now of record or 
seek additional evidence.


ORDER

A rating in excess of 10 percent for residuals of shell 
fragment wound to the left knee is denied.  

Entitlement to service connection for coronary artery disease 
is granted, only to the extent of additional disability 
resulting from the aggravation of the coronary artery disease 
by the service-connected PTSD.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


